                                            Case 4:19-cv-07165-HSG Document 13 Filed 04/30/20 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       JUAN M. GUERRA,                                   Case No. 19-cv-07165-HSG
                                   8                    Petitioner,                          ORDER GRANTING MOTION TO
                                                                                             DISMISS; REQUIRING ELECTION BY
                                   9              v.                                         PETITIONER
                                  10       MONTGOMERRY,
                                                                                             Re: Dkt. No. 8
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, an inmate at Santa Clara County Jail, filed this pro se action seeking a writ of

                                  14   habeas corpus pursuant to 28 U.S.C. § 2254. Now pending before the Court is respondent’s

                                  15   motion to dismiss the petition. Dkt. No. 8. Petitioner has not filed an opposition,1 and the

                                  16   deadline to do so has since passed. Dkt. No. 12. For the reasons set forth below, respondent’s

                                  17   motion is GRANTED and petitioner is required to make an election.

                                  18                                              DISCUSSION

                                  19   A.      Procedural History

                                  20           Petitioner was tried with co-defendant Jose Paulino Cortes. Both petitioner and Cortes

                                  21   were found guilty by a Santa Clara County jury of first degree murder (Cal. Penal Code § 187(a)),

                                  22   attempted first degree murder (Cal. Penal Code § 664(a)), and participation in a criminal street

                                  23   gang (Cal. Penal Code § 186.22(a)). The jury also found true the following allegations: the

                                  24   murder and attempted murder were committed for the benefit of a criminal street gang (Cal. Penal

                                  25   Code § 186.22(b)(1)(C)); petitioner and Cortes were principals in the crime during which at least

                                  26   one principal intentionally and personally discharged a firearm (Cal. Penal Code § 12022.53(d),

                                  27

                                  28
                                       1
                                        Petitioner’s opposition was originally due on March 3, 2020, but the Court granted petitioner an
                                       extension of time until April 9, 2020 to file his opposition. Dkt. Nos. 10, 12.
                                           Case 4:19-cv-07165-HSG Document 13 Filed 04/30/20 Page 2 of 7




                                   1   (e)(1)); petitioner and Cortes committed the attempted murder deliberately and with premeditation

                                   2   (Cal. Penal Code §§ 664, 187, 189); and Cortes personally inflicted great bodily injury during the

                                   3   course of the attempted murder (Cal. Penal Code § 12022.7(a)). The trial court found that Cortes

                                   4   had suffered four prior juvenile strike adjudications (Cal. Penal Code §§ 667(b)-(i), 1170.12). The

                                   5   trial court sentenced petitioner to a term of 82 years to life, and sentenced Cortes to a term of 157

                                   6   years to life. People v. Cortes, No. H043650, 2018 WL 3238044, at *1 (Cal. Ct. App. July 2,

                                   7   2018).

                                   8             Petitioner appealed and the California Court of Appeal affirmed the conviction in a

                                   9   reasoned opinion but remanded for a discretionary sentencing determination under the newly-

                                  10   amended Cal. Penal Code § 12022.53.2 On August 7, 2018, petitioner filed a petition for review

                                  11   with the California Supreme Court, joining in some of the arguments made in co-defendant

                                  12   Cortes’ petition for review. Dkt. No. 8, Exs. 4, 5. Specifically, petitioner argued that he was
Northern District of California
 United States District Court




                                  13   denied his constitutional right to present a defense when the trial court excluded evidence that Jose

                                  14   Espino’s family had approached Jose Espino’s accomplice in an unrelated matter to “get their

                                  15   stories straight;” defense counsel was ineffective when he failed to request that the jury be

                                  16   instructed that Jose Espino’s guilty plea could not be considered as substantive evidence of guilt

                                  17   and when he failed to object to the prosecutor’s improper closing argument that distorted the

                                  18   reasonable doubt standard; and cumulative error. Dkt. No. 8, Exs. 4-5. On October 17, 2018, the

                                  19   California Supreme Court summarily denied the petition. Dkt. No. 8, Ex. 6. Petitioner did not

                                  20   seek certiorari from the United States Supreme Court or file any habeas petitions in the state

                                  21   courts.

                                  22             Petitioner filed this petition on October 20, 2019. Dkt. No. 1. On November 27, 2019, the

                                  23   Court found that the petition stated the following cognizable claims for federal habeas relief:

                                  24   (1) the trial court erred in admitting evidence that, the day before the shooting, petitioner had

                                  25   confronted the Norteños and sought to fight them; (2) the trial court erred in excluding evidence

                                  26
                                  27   2
                                        Cal. Penal Code § 12022.53 was amended effective January 1, 2018 to provide the sentencing
                                  28   court with discretion to strike or dismiss firearm sentencing enhancements. Cortes, 2018 WL
                                       3238044, at *16. Petitioner is still awaiting resentencing. Dkt. No. 8, Ex. 7.
                                                                                          2
                                            Case 4:19-cv-07165-HSG Document 13 Filed 04/30/20 Page 3 of 7




                                   1   that Jose Espino’s family had approached Jose Espino’s accomplice in an unrelated matter to “get

                                   2   their stories straight,” in violation of his right to present a complete defense; (3) the trial court

                                   3   erred in failing to sua sponte instruct the jury that it could only consider Jose Espino’s guilty plea

                                   4   for a limited purpose; (4) the prosecutor committed prejudicial misconduct when he distorted the

                                   5   reasonable doubt standard; and (5) cumulative error. Dkt. No. 1; Dkt. No. 4 at 2

                                   6   B.      Legal Standard

                                   7           Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                   8   either the fact or length of their confinement are required first to exhaust state judicial remedies,

                                   9   either on direct appeal or through collateral proceedings, by presenting the highest state court

                                  10   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                  11   federal court. See 28 U.S.C. § 2254(b), (c). The state’s highest court must “be alerted to the fact

                                  12   that the prisoners are asserting claims under the United States Constitution,” Duncan v. Henry,
Northern District of California
 United States District Court




                                  13   513 U.S. 364, 368 (1995), and must be given an opportunity to rule on the claims even if review is

                                  14   discretionary, see O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (petitioner must invoke “one

                                  15   complete round of the State’s established appellate review process.”). The exhaustion-of-state-

                                  16   remedies doctrine “reflects a policy of federal-state comity” designed to give a State “an initial

                                  17   opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.’” Picard v.

                                  18   Connor, 404 U.S. 270, 275 (1971) (internal quotation marks and citations omitted). If available

                                  19   state remedies have not been exhausted as to all claims, the district court must dismiss the petition.

                                  20   See Rose v. Lundy, 455 U.S. 509, 510 (1982); Guizar v. Estelle, 843 F.2d 371, 372 (9th Cir. 1988).

                                  21   The court generally may not grant relief on an unexhausted claim. See 28 U.S.C. § 2254(b)(1).

                                  22   C.      Analysis

                                  23           Respondent argues that the petition should be dismissed because it is a mixed petition in

                                  24   that it contains unexhausted claims and an exhausted claim. Respondent acknowledges that Claim

                                  25   No. 2 is exhausted, but argues that Claim Nos. 1, 3, and 4 are unexhausted and, to the extent that

                                  26   Claim No. 5 relies on Claim Nos. 1, 3, and 4, Claim No. 5 is also unexhausted. In the alternative,

                                  27   respondent argues that the Court should dismiss the unexhausted claims and allow the petition to

                                  28   proceed solely on the exhausted claim.
                                                                                           3
                                            Case 4:19-cv-07165-HSG Document 13 Filed 04/30/20 Page 4 of 7




                                   1           Petitioner has not responded to the motion to dismiss. On the record before the Court, it is

                                   2   undisputed that petitioner has not previously presented Claim Nos. 1, 3, and 4 to the California

                                   3   Supreme Court. These claims were not raised in the petition for review filed by either petitioner

                                   4   or his co-defendant and there is no record of petitioner seeking collateral review in the state courts.

                                   5   Petitioner’s claim that counsel was ineffective for failing to request that the jury be instructed that

                                   6   Jose Espino’s guilty plea could not be considered as substantive evidence of guilt is distinct from

                                   7   his claim that the trial court erred in failing to sua sponte instruct the jury that it could only

                                   8   consider Jose Espino’s guilty plea for a limited purpose. An ineffective assistance of counsel

                                   9   claim arises out of the Sixth Amendment right to counsel, Strickland v. Washington, 466 U.S. 668,

                                  10   686 (1984), whereas a claim of instructional error arises out of the Due Process Clause, see Estelle

                                  11   v. McGuire, 502 U.S. 62, 72 (1991). A claim that trial appellate counsel was ineffective for failing

                                  12   to raise a claim in the state courts does not fairly present the underlying claim to the state courts.
Northern District of California
 United States District Court




                                  13   Rose v. Palmateer, 395 F.3d 1108, 1112 (9th Cir. 2005) (holding that state court claims that trial

                                  14   counsel and appellate counsel were ineffective in failing to challenge the admission of a

                                  15   confession did not fairly present to the state courts the underlying claim that the admission of the

                                  16   confession was a violation of petitioner’s rights Fifth and Fourteenth Amendment). Accordingly,

                                  17   petitioner has not exhausted state remedies for Claim Nos. 1, 3, and 4. Duncan, 513 U.S. at 365–

                                  18   66. Claim No. 5 argues that the cumulative error resulting from Claim Nos. 1-4 rendered his

                                  19   conviction unconstitutional. Because Claim No. 2 is the only exhausted claim in this petition,

                                  20   Claim No. 5 is not cognizable. See Alcala v. Woodford, 334 F.3d 862, 893-95 (9th Cir. 2003)

                                  21   (cumulative error is where, although no single trial error is sufficiently prejudicial to warrant

                                  22   reversal, the cumulative effect of several errors may prejudice a defendant so much that his

                                  23   conviction must be overturned) (reversing conviction where multiple constitutional errors hindered

                                  24   defendant’s efforts to challenge every important element of proof offered by prosecution).

                                  25   D.      Requiring Petitioner to Make an Election

                                  26           Petitioner’s federal petition for a writ of habeas corpus contains both exhausted and

                                  27   unexhausted claims and therefore is a “mixed” petition. See Rhines v. Weber, 544 U.S. 269, 277

                                  28   (2005). The Court cannot adjudicate the merits of a habeas petition containing any claim as to
                                                                                           4
                                           Case 4:19-cv-07165-HSG Document 13 Filed 04/30/20 Page 5 of 7




                                   1   which state remedies have not been exhausted, such as a mixed petition. See Rose, 455 U.S. at

                                   2   522; cf. 28 U.S.C. § 2254(b)(2) (petition may be denied (but not granted) notwithstanding failure

                                   3   to exhaust).

                                   4          Due to a critical one-year statute of limitations on the filing of federal habeas petitions

                                   5   under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), see 28 U.S.C.

                                   6   § 2244(d), the Court is reluctant to dismiss the mixed petition (and quite possibly cause a later-

                                   7   filed petition to be time-barred) without giving petitioner the opportunity to choose how to

                                   8   proceed. Accordingly, instead of an outright dismissal of the action, this Court will allow

                                   9   petitioner to choose whether he wants to: (1) dismiss the unexhausted Claim Nos. 1, 3, and 4 and

                                  10   non-cognizable Claim No. 5, and go forward in this action with only the exhausted Claim No. 2,

                                  11   or (2) dismiss this action and return to state court to exhaust Claim Nos. 1, 3, and 4 before filing a

                                  12   new federal petition presenting all of his claims, or (3) file a motion for a stay of these proceedings
Northern District of California
 United States District Court




                                  13   while he exhausts Claim Nos. 1, 3, and 4 in the California Supreme Court. Petitioner is cautioned

                                  14   that each of the options have risks which he should take into account in deciding which option to

                                  15   choose. If he chooses option (1) and goes forward with only his exhausted claims, he may face

                                  16   dismissal of any later-filed petition. See 28 U.S.C. § 2244(b). If he chooses option (2), dismissing

                                  17   this action and returning to state court to exhaust all claims before filing a new federal petition, his

                                  18   new federal petition might be rejected as time-barred. See 28 U.S.C. § 2244(d). If he chooses

                                  19   option (3), he must file a motion in this Court to obtain a stay and (if the motion is granted) then

                                  20   must act diligently to file in the California Supreme Court, to obtain a decision from the California

                                  21   Supreme Court on his unexhausted claims, and to return to this Court. And under option (3), this

                                  22   action stalls: this Court will do nothing further to resolve the case while petitioner is diligently

                                  23   seeking relief in state court. In Rhines, the U.S. Supreme Court discussed the stay-and-abeyance

                                  24   procedure for mixed habeas petitions.3 The Supreme Court cautioned district courts against being

                                  25
                                       3
                                  26     There is an alternate stay procedure for a petitioner who has some unexhausted claims he wants
                                       to present in his federal habeas action, but the procedure often is unhelpful because statute of
                                  27   limitations problems may exist for claims that are not sufficiently related to the claims in the
                                       original petition. Under the procedure outlined in Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003)
                                  28   overruled on other grounds by Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007), “(1) a petitioner
                                       amends his petition to delete any unexhausted claims; (2) the court stays and holds in abeyance the
                                                                                           5
                                          Case 4:19-cv-07165-HSG Document 13 Filed 04/30/20 Page 6 of 7




                                   1   too liberal in allowing a stay because a stay works against several of the purposes of AEDPA in

                                   2   that it “frustrates AEDPA’s objective of encouraging finality by allowing a petitioner to delay the

                                   3   resolution of the federal proceedings” and “undermines AEDPA’s goal of streamlining federal

                                   4   habeas proceedings by decreasing a petitioner’s incentive to exhaust all his claims in state court

                                   5   prior to filing his federal petition.” Rhines, 544 U.S. at 277. A stay and abeyance “is only

                                   6   appropriate when the district court determines there was good cause for the petitioner’s failure to

                                   7   exhaust his claims first in state court,” the claims are not meritless, and there are no intentionally

                                   8   dilatory litigation tactics by the petitioner. Id. at 277-78. Any stay must be limited in time to

                                   9   avoid indefinite delay. Id. Reasonable time limits would be thirty (30) days to get to state court,

                                  10   as long as necessary in state court, and thirty (30) days to get back to federal court after the final

                                  11   rejection of the claims by the state court. See id. at 278; Kelly, 315 F.3d at 1071. If petitioner files

                                  12   a motion for a stay, he must show that he satisfies the Rhines criteria or must comply with the
Northern District of California
 United States District Court




                                  13   King/Kelly requirements.

                                  14                                              CONCLUSION

                                  15          For the foregoing reasons, the Court orders as follows.

                                  16          1.      Respondent’s motion to dismiss is GRANTED. Dkt. No. 8.

                                  17          2.      Within twenty-eight (28) days from the date of this order, petitioner must file a

                                  18   notice in which he states whether he chooses to (1) dismiss the unexhausted Claim Nos. 1, 2, and 4

                                  19   and dismiss the non-cognizable Claim No. 5, and go forward in this action with only Claim No. 2,

                                  20   or (2) dismiss this action and return to state court to exhaust Claim Nos. 1, 2, and 4 before

                                  21   returning to federal court to present all of his claims in a new petition, or (3) move for a stay of

                                  22   these proceedings while he exhausts his state court remedies for the unexhausted claims. If he

                                  23   chooses Option (1) or Option (2), his filing need not be a long document; it is sufficient if he files

                                  24

                                  25   amended, fully exhausted petition, allowing the petitioner the opportunity to proceed to state court
                                       to exhaust the deleted claims; and (3) the petitioner later amends his petition and re-attaches the
                                  26   newly-exhausted claims to the original petition.” King v. Ryan, 564 F.3d 1133, 1135 (9th Cir.
                                       2009) (citing Kelly, 315 F.3d at 1070-71). A petitioner seeking to avail himself of the Kelly three-
                                  27   step procedure is not required to show good cause as under Rhines, but rather must show that the
                                       amendment of any newly exhausted claims back into the petition satisfies both Mayle v. Felix, 545
                                  28   U.S. 644, 664 (2005), by sharing a “common core of operative facts” and Duncan v. Walker, 533
                                       U.S. 167 (2001), by complying with the statute of limitations. King, 564 F.3d at 1141-43.
                                                                                          6
                                          Case 4:19-cv-07165-HSG Document 13 Filed 04/30/20 Page 7 of 7




                                   1   a one-page document entitled “Notice of Choice By Petitioner” and states simply: “Petitioner

                                   2   chooses to proceed under option ___ provided in the Order Granting Motion to Dismiss;

                                   3   Requiring Election By Petitioner.” Petitioner would have to insert a number in place of the blank

                                   4   space to indicate which of the first two options he chooses. If he chooses Option (3), within thirty

                                   5   (30) days from the date of this order, petitioner must file a motion for a stay in which he explains

                                   6   why he failed to exhaust his unexhausted claims in state court before presenting them to this

                                   7   Court, that his claims are not meritless, and that he is not intentionally delaying resolution of his

                                   8   constitutional claims. If petitioner does not choose one of the three options or file a motion by the

                                   9   deadline, the Court will dismiss the unexhausted Claim Nos. 1, 2, and 4, dismiss the non-

                                  10   cognizable Claim No. 5, and issue a separate order requiring respondent to show cause why relief

                                  11   should not be granted on the remaining Claim No. 2.

                                  12           This order terminates Dkt. No. 8.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: 4/30/2020

                                  15                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  16                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          7
